Citation Nr: 9906214	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-15 767	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is entitled to a program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO). 

The Board notes that in a VA Form 21-4138 (Statement in 
Support of Claim) received at the RO in January 1998, the 
veteran raised additional claims for consideration.  This 
matter is referred to the RO for appropriate action.


REMAND

The veteran claims that he is eligible for vocational 
rehabilitation.  The Board acknowledges the veteran's claim; 
however, a review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating the claim.  

In January 1998, the Board remanded this claim to the RO for 
the following actions: to obtain and associate with the 
claims file the veteran's complete vocational rehabilitation 
(Chapter 31) folder; to determine, based on the evidence in 
the Chapter 31 file, whether the veteran's twelve-year 
eligibility period for Chapter 31 benefits had expired prior 
to his submission of a Chapter 31 application, and if so, 
whether he qualified for an exception to the twelve-year 
eligibility rule; and if appropriate, to refer the claim to 
the Vocational Rehabilitation and Counseling Division (VRCD) 
of the RO.  Following the issuance of the REMAND, the RO 
associated the veteran's Chapter 31 folder with the claims 
file and then transferred the claims file back to the Board 
for further review.  

As noted previously in the Board's January 1998 REMAND, the 
veteran's claim for Chapter 31 benefits was denied by the RO, 
in part, on the basis that the veteran's basic twelve-year 
period of eligibility for Chapter 31 benefits expired.  To 
date, the veteran has not been provided a Supplemental 
Statement of the Case (SSOC) outlining the statutory and/or 
regulatory provisions governing this particular finding. 

The United States Court of Veterans Appeals has held that the 
Board must ensure compliance with remand orders.  See Stegall 
v. West, 11 Vet App 268 (1998).  In light of this mandate, 
the Board cannot review the veteran's appeal until the RO 
completes all development requested in the January 1998 
REMAND.  Accordingly, this claim is remanded to the RO for 
the following actions:

1.  The RO should determine whether the 
veteran's twelve-year eligibility period 
for Chapter 31 benefits expired by the 
time the RO received his Chapter 31 
application, and if so, whether he 
qualifies for one of the exceptions to 
the twelve-year eligibility rule.

2.  Thereafter, if appropriate based on 
the prior determination made, the RO 
should refer the case to VRCD of the RO 
for a written determination as to whether 
the veteran suffers an employment 
handicap.  The VRCD should consider the 
directives set forth in Davenport v. 
Brown, 7 Vet. App. 476 (1995) when making 
its determination.

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim.  If the decision is adverse to the 
veteran, the RO should provide the 
veteran and his representative an SSOC 
that lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based, and an opportunity to 
respond thereto before the claim is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of the 
case.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal; however, no action is required until he is further 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


